Case 1:17-cr-00027-JPJ-PMS Document 136 Filed 04/19/19 Page 1 of 5 Pageid#: 320
                                                            ULERK'SOFFICEU.S.DIST.X URT
                                                                  AT ROANOKE,VA
                                                             :         I
                                                                       ZILEO

                                                                  ApR 1s 2218

                          eneraI ffidavit z
                                          2uu)c,
                                               oun-
                                                  usxcus-   1.     E
                                                                    .
                                                                           ERK

  InmatterregardingJOELADAM:SMITHERS
  CASE No:1:17-CR-00027

  To the bestofm y know ledge and beliefthe follow ing is true:

  M y CJA,coud-appointed aoorney,Don W illiam s,Jr,hereinaQerreferred to

  as m y CJA,has also agreed w ith the follow ing:

  1)He,my CJA,does notnothave the stal,resources,orexpedise to go to
  trial.

  2)W e are notpreparedfortrial.
  3)Iwas assigned to a counselwhose omce is 5 hours from where llive
  and over2 hours from the courthouse where the case is to be tried (1am
  indigent).
  4)He has been extremely busy since my casewasgivenito him , working a

  caseload ofover200-300 cases in this span oftim e.

  5)My CJ8 is in coud almostevery business day of#ach week. Mosttimes
  l've tried to com m unicate w ith him he's been w ith another client or busy

  working w ith anotherclienton anothercase.

  6) My CJA'S sta; consists of himself and one secretary foraIIofthese
  CaSeS.
Case 1:17-cr-00027-JPJ-PMS Document 136 Filed 04/19/19 Page 2 of 5 Pageid#: 321




  7)He has not had access to an investigator,such as the FederalPublic
                                                            .!
  Defender's om ce does in every one oftheiroffices.         '

  8)He has neverdefended a Physician criminaliycharged in relationtotheir
  m edicalpractice.

  9)Due to hiscase volume and scoresofclients,he has notreviewed aIIof
  my discovery.No one has reyiewed allofmy discoveY exceptforthe
  prosecutjon.

  10)Iwasgiven accessto view discoveryjndependentlyfor40hourswitha
  paralegalata IocalCJA'S office only as ofApril17,2019 (thatis the day I
  was able to begin review). AmidstWorking 3 jobs,Iwillquickly devote as
  m uch tim e as possible to review ing discovery.W ith discovery being over2

  terabytes,over100,000 pages how ever,this is insulicienttim e and access

  as Iam facing 862 Federalindictm ents at a trialscheduled to begin in 10

  days.

  11)Idid have briefaccess to review discovery back in January of2019 for
  approxim ately 10 hours only because m y C JA happenèd to be close to

  Greensboro, Nodh Carolina on an unrelated mader (a soccer coaches
  meeting lbelieve).
Case 1:17-cr-00027-JPJ-PMS Document 136 Filed 04/19/19 Page 3 of 5 Pageid#: 322
                                                             (
                                                             1
                                                             1
                                                             j
  12)Iam indigent,Ijm wor
                      ' king 3 jobs justto pay housing!
                                                      'food,Iights and
  electric with governmentàssistance.Ihave 4 children,m y wife is pregnant,

  and Ieaving them to spend even a w eek in Pennington G ap,VA w hile not

  w orking and w hile paying forroom and board alIto possibly review som e of

  the discovery during the few m inutes m y CJA is out of coùrt or beG een

  clients is nota reasonable requestofm e.

  13) Iwant to work with my CJA,butneither of us wish to be pad of a
  process that at this pointwould deprive m e of m y Constitutionalrightto'e

  fairtrial.

  14)Ihave scarcelyread 1-2% ofthetotaldiscovery.
  15) My CJA has not reviewed even 50% of discovery likely due to his
  enorm ous caseload.

  16) My CJA has spentthe limited time we have had overthe kastfew
  m onths m ostly focused on geoing m e to agree to a plea tp the exclusion of

  preparing fortrial.

  17) My CJA has not been able to interview any of the prosecution's
  w itnesses.

  18) My CJA has not been able to interview eitherofthe two government
  exped w itnesses againstm e.
Case 1:17-cr-00027-JPJ-PMS Document 136 Filed 04/19/19 Page 4 of 5 Pageid#: 323




     19)MyCJA hasnotbeenableto interview any ofmypati#hts.
                                                               ;

     20)My CJA has notbeen able to subpcena any witnesses.
 ,
     21)My CJA has justnow retained an exped thathas notyetbeen paid and
                                                       '
         o
     has notyetbeen furnished discovery so thatlm ighthave an exped w itqess

     to testify w hether m y prescription of m edications w as w ithin the proper

     scope ofIegitim ate m edicalpractice.

     22)The only exped to be retained thatiswilling to testify doesn'teven have
     a m edic4lIicense.

     23)MyCJA hasnotreviewed mypatient's mèdicalrecords.
     24)The Federalgovernmenthas notreturned mypatients'medicalrecords
     to m e as is required by statue w ithin thidy days oftheirbeing seized thus I

     have notbeen able to review thém either.
                                 '
                                                   .


     25) My CJA agrees that he absolutely does not have the training or
     expedise to handle a case ofthis type.
             '   .




     26)My CJA understands thatlwantto workwith him,butneitherhe norl
     wantto be pad ofa process thatdeprives m e ofm y C onstitutionalrightto a

     fairtrial.

     27) My CJA agrees that he is not prepared fortrialand likely willnotbe
     prepared as itstands scheduled.
Case 1:17-cr-00027-JPJ-PMS Document 136 Filed 04/19/19 Page 5 of 5 Pageid#: 324



  28)My CJA agrees thathe does                            -(
                                    nothave th: stafforresources to pqepare
                                                           !
  forthe trialas scheduled.

  29)W e are notprepared fortrialand Willnotbe prepared fortrialgiven the
  facts Iisteà above.

  30) My CJA does nothave the sta',training,orexpedise to handle this
  case.He has nevprhandled thistype ofcase,and itw ould be a violation of

  m y Constitutionalrights w ere this case to go to trialàs scheduled.

  31) The coud must grant relief in the form of a specialappointment of
  counselor a continuance ifit w ishes to assure that this trialnot Iater be

  deem ed unfairorunconstitutional.



  Ithe undersigned,JoelAdamsSmithers,believe the for:going to ie true
                                                                '
                                                            .



  and accurate to the bestofm y knowledge.
